[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JUNE 11, 2010
                              No. 09-16107                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 09-20692-CR-FAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CARLOS ARMANDO RODRIGUEZ-LEMOS,
a.k.a. Jose Martinez,
a.k.a. Carlos Rodriguez,
a.k.a. Carlos Armando Rodriguez-Lemus,
a.k.a. Hose Manuel Martinez,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 11, 2010)

Before TJOFLAT, BIRCH and FAY, Circuit Judges.
PER CURIAM:

      Carlos Armando Rodriguez-Lemos pled guilty to illegal re-entry after

deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2), and the district court

sentenced him to prison for a term of 30 months, a sentence at the high end of the

Guidelines sentencing range of 24 to 30 months’ imprisonment. He now appeals

his sentence, arguing that it is both procedurally and substantively unreasonable.

We affirm.

      We review a defendant’s sentence for reasonableness, United States v.

Williams, 526 F.3d 1312, 1321 (11th Cir. 2008), under the abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 46, 128 S.Ct. 586, 594, 169 L.Ed.2d

445 (2007). In reviewing a sentence, we first “ensure that the district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines [sentencing] range, treating the Guidelines

as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Gall, 552 U.S. at 46, 128 S.Ct. at 594. Section 3553(a) requires

the district court to consider (1) the applicable Guidelines sentencing range; (2) the

nature and circumstances of the offense; (3) the history and characteristics of the

defendant; (4) the need for the sentence imposed to reflect the seriousness of the



                                           2
offense, to promote respect for the law, and to provide just punishment for the

offense; (5) the need for adequate deterrence to criminal conduct; (6) the need to

protect the public from further crimes of the defendant; (7) the need to provide the

defendant with needed training, medical care, or other correctional treatment in the

most effective manner; and (8) the need to avoid unwarranted sentencing

disparities. 18 U.S.C. § 3553(a)(1)-(6).

      Once we conclude that the district court made no procedural errors, we

consider “the substantive reasonableness of the sentence” under the totality of the

circumstances. Gall, 552 U.S. at 51, 128 S.Ct. at 597. The district court should

have imposed a sentence that was “sufficient, but not greater than necessary” to

comply with the purposes of sentencing listed in § 3553(a)(2). 18 U.S.C.

§ 3553(a)(2). “The weight to be accorded any given § 3553(a) [purpose] is a

matter committed to the sound discretion of the district court.” Williams, 526 F.3d

at 1322 (quotation omitted).

      In reviewing a sentence for reasonableness, we may apply a presumption of

reasonableness to a sentence imposed within the Guidelines sentencing range. Rita

v. United States, 551 U.S. 338, 347, 127 S.Ct. 2456, 2462, 168 L. Ed.2d 203

(2005). That is, we “ordinarily . . . expect a sentence within the guidelines range to

be reasonable.” United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).



                                           3
      We find no procedural errors in the imposition of Rodriguez-Lemos’s

sentence in this case. Moreover, we find no abuse of its discretion in the

imposition of a sentence at the high end of the Guidelines sentencing range

because the court properly considered the § 3553(a) factors in fashioning the

sentence. In short, the sentence in this case is not unreasonable.

      AFFIRMED.




                                           4